Citation Nr: 9929116	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
peripheral vascular disease.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to an increased (compensable) disability 
rating for a shell fragment wound scar of the left temple.

4.  Entitlement to an increased (compensable) disability 
rating for chronic tonsillitis.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, currently evaluated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.  His WD AGO Form 53-55 reveals that he was 
awarded a Combat Infantry Badge and received a Purple Heart 
for injury incurred in combat with the enemy.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefits sought. 

The veteran's claims for increased rating for tonsillitis and 
residuals of shell fragment wounds of the left and right 
thighs are the subject of the 'REMAND' appended to this 
decision.


FINDINGS OF FACT

1.  Arteriosclerotic peripheral vascular disease and chronic 
obstructive pulmonary disease were not incurred or aggravated 
during the veteran's period of active duty service, nor was 
arteriosclerosis manifested to a compensable degree within 
the first post-service year.

2.  A nexus between the veteran's period of honorable 
military service and his current arteriosclerotic peripheral 
vascular disease and chronic obstructive pulmonary disease 
has not been demonstrated by competent medical evidence.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for arteriosclerotic peripheral 
vascular disease and chronic obstructive pulmonary disease 
are plausible.

4.  The veteran's shell fragment wound scar of the left 
temple, as shown by recent VA examination, is non-visible and 
non-tender.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
arteriosclerotic peripheral vascular disease and chronic 
obstructive pulmonary disease are not well grounded.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. § 
3.303(b), 3.304(d), 3.307, 3.309 (1998).

2.  The schedular criteria for a compensable disability 
rating for a shell fragment wound scar of the left temple are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.1, 4.2, 4.20, Diagnostic 
Codes 7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, a claim which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under section 5107(a), the VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Under the applicable criteria, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Where a veteran has served for 90 
days or more during a period of war or following peacetime 
service on or after January 1, 1947, and arteriosclerosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the record included the veteran's service medical 
records, which show a normal clinical evaluation of the 
cardiovascular system and lungs on enlistment examination in 
September 1943.  There was no mention of the presence of 
arteriosclerotic peripheral vascular disease and chronic 
obstructive pulmonary disease during the veteran's period of 
active duty service.  Indeed, the veteran received a 
Certificate of Disability for Discharge on account of 
multiple shrapnel wounds of the face and lower extremities.  
In this regard, it is noted that on physical examination in 
June 1945, during the veteran's hospital course, he had 
normal evaluation of the lungs and heart.  The veteran was 
discharged from active duty service in October 1945.

In conjunction with his initial post-service claim for 
service connection, the veteran was afforded VA examination 
in October 1946.  The reports of examination reveal, in 
pertinent part, that the veteran had normal clinical 
evaluations of the cardiovascular and respiratory systems at 
that time.

Private treatment records developed by William M. Steely, 
M.D., in September 1995 and April 1996 reflect treatment of 
the veteran on occasion for arteriosclerotic peripheral 
vascular disease and chronic obstructive pulmonary disease.

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, not withstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998).

However, the Federal Circuit has held that section 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, but 
lightens the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service.  Combee v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).  The Federal Circuit expounded that the statute sets 
forth a three-step analysis. First, it must be determined 
whether there is "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease." 
38 U.S.C.A. § 1154(b) (West 1991).  Second, it must be 
determined whether this evidence is "consistent with the 
circumstances, conditions, or hardships of such service." Id. 
If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Id.  If both of these inquiries are met, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  Third, it must be determined whether the 
government has met its burden of rebutting the presumption of 
service-connection by "clear and convincing evidence to the 
contrary."  Id.

The term "satisfactory evidence" in section 1154(b) means 
"credible evidence."  Accord Caluza v. Brown, 7 Vet. App. 
498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The 
Federal Circuit then held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, there is 
"satisfactory evidence" to satisfy the first requirement of 
section 1154(b).

Generally, to establish a well-grounded claim for service 
connection, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97- 7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Positive medical evidence 
of a nexus may be rebutted, in an appropriate case, by 
medical evidence that demonstrates the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. App. 
169, 171-72 (1998).  An alternative method, under 38 C.F.R. § 
3.303(b) (1998), is that there may be a "chronic" disease 
which manifests and is identified as such in service and the 
same condition currently exists; or if a disease manifests 
itself during service but is not identified until later and 
there is a showing of post-service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose, supra (citing Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997)).

In the instant case, the Board finds that the veteran's 
claims of entitlement to service connection for 
arteriosclerotic peripheral vascular disease and chronic 
obstructive pulmonary disease are not well grounded.  The 
veteran's service medical records and October 1946 VA 
examination report show normal clinical examination of the 
cardiovascular system and lungs.  Neither arteriosclerotic 
peripheral vascular disease nor chronic obstructive pulmonary 
disease was shown until many years after service.  Further, 
the veteran has not submitted any medical opinion providing a 
nexus to service or any competent evidence establishing that 
his current arteriosclerotic peripheral vascular disease and 
chronic obstructive pulmonary disease are of in-service 
origin pursuant to 38 C.F.R. § 3.303(b) (1998).  
Additionally, the lack of chronicity or continuity of 
symptomatology in the almost 50 years since final separation 
from service in October 1945 and treatment by Dr. Steely in 
September 1995 weighs heavily against the veteran's claims. 

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for 
arteriosclerotic peripheral vascular disease and chronic 
obstructive pulmonary disease, as imposed by 38 U.S.C.A. § 
5107(a) (West 1991).  The claims, therefore, must be denied.  
Since the veteran has failed to present well grounded claims 
for service connection for arteriosclerotic peripheral 
vascular disease and chronic obstructive pulmonary disease, 
VA has no duty to assist him in the development of facts 
pertaining to the claims.

Where claim are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Rating

The veteran's claim of entitlement to a compensable 
disability rating for a shell fragment wound scar of the left 
temple is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

According to Diagnostic Code 7805, scars are to be rated 
based upon the limitation of function of the affected part.  
In the case of superficial scars a 10 percent disability 
evaluation is warranted for those that are poorly nourished 
with repeated ulceration, 38 C.F.R. Part 4, Code 7803 (1998), 
or which are tender and painful on objective demonstration, 
38 C.F.R. Part 4, Code 7804 (1998).

Disfiguring scars of the head, face or neck when slight 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars warrant a 10 percent evaluation.  Severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  Disfiguring scars with complete or exceptionally 
repugnant deformity of one side of face, or marked or 
repugnant bilateral disfigurement, warrant a 50 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under DC 7800 may be increased to 80 percent; 
the 30 percent to 50 percent; and the 10 percent to 30 
percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. Part 4, Diagnostic Code 7800, Note 
(1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was afforded a VA examination in December 1997.  
During the course of the examination, the examiner noted, in 
pertinent part, that there was no physical evidence visible 
of injury to the left temple.  There was no scarring.  There 
was no impaired muscle function.  The temporomandibular joint 
was noted to be functioning well.  There was no tenderness to 
palpation of the left temple.  Sensation was intact in this 
area.  There was full range of motion of the 
temporomandibular joint.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that a compensable rating for shell 
fragment wound scar of the left temple is not warranted.  As 
there was no physical evidence of visible of injury or 
scarring of the left temple on VA examination in December 
1997, a compensable evaluation under Diagnostic Code 7800 is 
not warranted.  Moreover, the December 1997 VA examination 
report does not reflect findings of a tender, painful, or 
poorly nourished scar or of associated limitation on function 
of an affected part such that a compensable rating under 
Diagnostic Codes 7803, 7804 or 7805 is justified.  As the 
Board knows of no other basis which would provide the veteran 
with a higher schedular evaluation, his claim for an 
increased disability rating is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (1998).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the medical evidence 
reflects that the schedular criteria provide bases within 
which to award increased compensation for his service-
connected wound scar of the left temple when the occasion 
arises.  Notwithstanding, the veteran's service-connected 
shell fragment wound scar of the left temple, as shown by 
recent VA examination, is essentially asymptomatic.  
Therefore, it does not appear that the veteran manifests such 
an "exceptional or unusual" disability as to render 
impractical the regular schedular standards.


ORDER

The claims of entitlement to service connection for 
arteriosclerotic peripheral vascular disease and chronic 
obstructive pulmonary are denied as not well grounded.

An increased (compensable) rating for a shell fragment wound 
scar of the left temple is denied.


REMAND

The veteran's claims of entitlement to a compensable 
disability evaluation for chronic tonsillitis, a disability 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the left thigh and a disability evaluation 
in excess of 30 percent for residuals of a shell fragment 
wound of the right thigh are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  Generally, claims for 
increased evaluations in which it is alleged that conditions 
have become more severe are well grounded.  Where the 
conditions were previously service-connected and rated, and 
the claimant subsequently asserts that higher ratings are 
justified due to an increase in severity since the original 
ratings, a well grounded claim is presented.  Proscelle, 
supra.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

As a preliminary matter, the Board observes that the veteran 
has not been afforded a VA examination with respect to his 
chronic tonsillitis claim.  See Littke, supra.

On July 3, 1997, various amendments became effective as to 
sections of the VA Schedule for Rating Disabilities 
pertaining to Muscle Injuries.  The Court has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Because Congress has not provided 
otherwise in this particular instance, the Board concludes 
that the veteran should be afforded the opportunity to 
undergo new examination and have his claim reviewed under the 
most favorable of the applicable rating criteria.  Karnas, 
supra.

In reaching this conclusion, the Board is cognizant of the 
fact that the veteran was afforded a VA muscles examination 
in March 1997.  Notwithstanding, the Board notes that its 
findings are insufficient for rating purposes inasmuch as the 
examiner gave no discernible range of motion findings as to 
the veteran's service-connected left and right thighs.  See 
Johnson, supra.  Further description of the nature and 
severity of the muscle injuries is also desirable, as is 
description of any pain, including pain on motion, associated 
with the shell fragment injuries.  Another orthopedic 
examination of the appellant should be scheduled.

Thus, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected chronic tonsillitis and 
shell fragment wound residuals of the 
left and right thigh, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Once the above-requested information 
has been ascertained positive or 
negative, the RO should schedule the 
veteran for VA examination to determine 
the nature and extent of residuals of the 
service-connected chronic tonsillitis.  
X-rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  A complete rationale for 
any opinions expressed should be 
provided. The examination reports should 
then be associated with the veteran's 
claims folder.

3.  The veteran should also be scheduled 
for VA orthopedic examination in order to 
determine the nature and severity of the 
service-connected shell fragment wound 
residuals of the left and right thigh.  
It is requested that the examiner 
identify the muscle groups involved; 
state whether the muscle injury of each 
thigh is best characterized as 
"severe", "moderately severe", 
"moderate" or "slight"; and describe 
all limitation of motion and other 
impairment due to the service connected 
left and right thigh disabilities.  In 
addition, the examiner should note pain 
on motion, deformity, excess 
fatigability, incoordination or weakened 
movement due to the left and right thigh 
disabilities, if any.  The claims folder 
must be made available to he examiner.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims of entitlement to 
increased ratings for chronic tonsillitis 
and shell fragment wound residuals of the 
left and right thigh.  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Muscle 
Injuries (38 C.F.R. § 4.73, effective 
July 3, 1997), as well as the provisions 
of Diagnostic Code 5251-5253 for 
limitation of motion of the thigh, and 38 
C.F.R. §§ 4.40, 4.45, 4.59, if 
appropriate.  See DeLuca, supra.

6.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending one or more of the 
requested VA examinations may result in an adverse 
determination as to the issue(s) affected thereby.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
                                      Member, Board of 
Veterans' Appeals







